United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, LAND & MARITIME
DIVISION, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1127
Issued: October 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2012 appellant filed a timely appeal from a January 18, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying a traumatic injury claim and a
March 19, 2012 nonmerit decision denying reconsideration. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained a traumatic head and
right ankle injuries in the performance of duty on October 24, 2011; and (2) whether OWCP
properly denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).
On appeal appellant explained that she was off work during the week before the claimed
October 24, 2011 incident due to an asthma flare-up she attributed to working in a cold
1

5 U.S.C. § 8101 et seq.

environment. She fainted on October 24, 2011 while returning to her workstation after filing a
complaint. Appellant submitted new evidence accompanying her request for appeal.
FACTUAL HISTORY
On November 30, 2011 appellant, then a 52-year-old quality assurance specialist, filed a
traumatic injury claim (Form CA-1) alleging that on October 24, 2011 she struck her head and
sprained her right ankle when she “passed out” but was “unsure why.” She stopped work at the
time of the injury. In a November 30, 2011 statement, one of appellant’s coworkers asserted that
she “was in conversation with [appellant] when she suddenly went down on the floor. Another
coworker and myself helped pick her up.”
In a November 3, 2011 report, Dr. George E. Fisher, an attending Board-certified
internist, stated that within a reasonable degree of medical certainty the injury sustained by
appellant was a result of “adverse conditions” in her workplace.
In a December 15, 2011 letter, OWCP advised appellant of the additional evidence
needed to establish her claim. It instructed her to submit a factual statement further explaining
why she felt that the October 24, 2011 fall was work related, along with any witness statements
corroborating her account of events. OWCP also asked appellant to provide a statement from an
attending physician explaining how and why the implicated work factors would have caused her
to fall. It afforded her 30 days in which to submit such evidence. Appellant did not submit
additional evidence.
By decision dated January 18, 2012, OWCP denied appellant’s claim on the grounds that
fact of injury was not established. It found that there was insufficient evidence to establish that
the October 24, 2011 incident occurred as alleged. OWCP further found that there was no
medical evidence providing a diagnosis which could be connected to the claimed event.
In a February 2, 2012 letter, appellant requested reconsideration. She submitted a
January 31, 2012 report from Dr. Fisher who noted treating her beginning on November 3, 2011
for asthma and anxiety. Dr. Fisher related appellant’s account of working in a laboratory
environment at 57 degrees. On October 24, 2011 the cold, dry air precipitated an asthma attack,
with wheezing and coughing contributing her to anxiety and stress. Dr. Fisher explained that the
attack worsened, causing stress leading to a vasovagal reaction, sympathetic decrease in tone and
decreased cardiac output. “These factors lead to a hypoperfusion of the brain and subsequent
fainting or syncope episode.… [Appellant’s] case [was] consistent with the norm as she suffered
a sprain/strain of her right ankle as she lost tone and fell to the ground.” Dr. Fisher stated that,
within a reasonable degree of medical certainty, appellant’s exposure to cold, dry air at work on
October, 24, 2011 caused the asthma attack with subsequent fainting.
By decision dated March 19, 2012, OWCP denied reconsideration on the grounds that
Dr. Fisher’s January 31, 2012 report was irrelevant to the claim as appellant did not establish the
October 24, 2011 incident as factual.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.5
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.6
It is a general rule of workers’ compensation law that an injury resulting from an
idiopathic fall -- where a personal, nonoccupational pathology causes an employee to collapse
and to suffer injury upon striking the immediate supporting surface and there is no intervention
or contribution by any hazard or special condition of the employment -- the injury is not a
personal injury while in the performance of duty as it does not arise out of a risk connected with
the employment.7 On the other hand, if the cause of the fall cannot be determined, or the reason
it occurred cannot be explained, then it is an unexplained fall that comes within the general rule
that an injury occurring on the industrial premises during working hours is compensable.8
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medial certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Deborah L. Beatty, 54 ECAB 340 (2003).

7

Steven S. Saleh, 55 ECAB 169 (2003); Karen K. Levene, 54 ECAB 671 (2003).

8

Id.

9

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS -- ISSUE 1
Appellant claimed that she struck her head and sprained her right ankle when she fainted
and fell to the floor at work on October 24, 2011. The Board finds there are inconsistencies in
the evidence that cast doubt as to whether the incident occurred at the time, place and in the
manner alleged. Appellant did not file a claim or notify her supervisor of the claimed fall until
November 30, 2011, more than a month after the alleged incident. Also, there is no employing
establishment incident report of record. Although a coworker stated on the claim form that she
saw appellant fall suddenly to the floor, the coworker did not specify a date or location for the
incident. Appellant did not submit any supplemental factual statement regarding the
circumstances of the claimed October 24, 2011 fall, although she was advised to do so on
December 15, 2011. Dr. Fisher, an attending Board-certified internist, stated in a November 3,
2011 report that appellant sustained an unspecified injury due to “adverse conditions” in her
workplace, but did not diagnose any injury or the specifics of an October 24, 2011 incident. The
vague nature of the evidence of record creates significant uncertainty as to the manner in which
appellant experienced the claimed October 24, 2011 incident.10 The Board finds that as she has
not established the threshold issue of fact of injury, it would be premature to address whether the
October 24, 2011 incident could constitute a compensable “unexplained” fall.11
Given the inconsistencies in the factual and medical evidence, the Board finds that there
is insufficient evidence to establish that appellant sustained a right ankle or head injury on
October 24, 2011 in the performance of duty as alleged.12
On appeal, appellant newly attributed the October 24, 2011 episode to an asthma attack
caused by working in a cold environment. She also submitted new evidence. However, the
Board may not consider new evidence for the first time on appeal that was not before OWCP at
the time it issued the final merit decision in the case.13
Appellant may submit such new evidence or argument with a valid written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

See Caroline Thomas, 51 ECAB 451, 455 (2000).

11

Supra note 7.

12

Caroline Thomas, supra note 10. Furthermore, there is no need to consider medical evidence on causal
relationship as the claimed work incident is not established. See S.P., 59 ECAB 184 (2007) (where a claimant did
not establish an employment incident alleged to have caused his or her injury, it was not necessary to consider any
medical evidence).
13

20 C.F.R. § 501.2(c).

4

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,14
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.15 Section 10.608(b) provides that,
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.16
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.17 The claimant need
only submit relevant, pertinent evidence not previously considered by OWCP.18 When
reviewing an OWCP decision denying a merit review, the function of the Board is to determine
whether OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.19
ANALYSIS -- ISSUE 2
Following OWCP’s January 18, 2012 decision denying appellant’s claim, appellant
requested reconsideration and submitted a narrative report from Dr. Fisher. The critical issue at
the time OWCP denied appellant’s claim was the factual question of whether the October 24,
2011 falling incident occurred as alleged. As Dr. Fisher’s report does not provide factual
evidence relevant to that issue, it is irrelevant to the claim. The Board has held that the
submission of evidence which does not address the particular issue involved does not comprise a
basis for reopening a case.20
Accordingly, the Board finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly issued its March 18, 2012 decision denying merit review.

14

5 U.S.C. § 8128(a).

15

20 C.F.R. § 10.606(b)(2).

16

Id. at § 10.608(b). See also D.E.., 59 ECAB 438 (2008).

17

Helen E. Tschantz, 39 ECAB 1382 (1988).

18

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

19

Annette Louise, 54 ECAB 783 (2003).

20

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

5

CONCLUSION
The Board finds that appellant has not established that she sustained a right ankle or head
injury on October 24, 2011. The Board further finds that OWCP properly denied her request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 19 and January 18, 2012 are affirmed.
Issued: October 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

